Title: From George Washington to Jeremiah Wadsworth, 9 September 1779
From: Washington, George
To: Wadsworth, Jeremiah


        
          Sir,
          [West Point, N.Y. 9 September 1779]
        
        As it is the season for forming the magazines necessary for our future operations, the following are my ideas of the places which ought to be chosen, according to the present prospects of the war.
        Albany ought to be the place of the principal deposit. This admits of a sufficient security from the remoteness of its situation—of an easy transportation by water, while the army acts on this river or in the vicinity—is an intermediate point from which to convey our supplies Eastward or Westward, as circumstances may require and is favorable to an expedition into Canada, if it shall become expedient to undertake it.
        The next most considerable deposits ought to be at Sussex Court House, Pits Town, Easton Reading and Estherton on the Susquehannah; the largest of these at sussex Easton and Reading.
        Magazines at different places on Connecticut River from Coos downward as far as Hartford—will be proper and necessary consisting of the supplies which those parts of the country afford, and having regard to the convenience of transportation and the avoiding expence as much as possible. one object I have in view in these Magazines is an expedition into Canada by way of Coos; but as this is a precarious event, I am unwilling to let it have more influence than will be perfectly consistent with public œconomy, and would not wish you to incur much extraordinary expence—So far as you can attend to this object under these restrictions it will correspond with my desire and may be advancive of the public service.
        The intimation I have given you of an expedition into Canada is for your private information—I wish it to be a secret to others.
        The ideas I have here suggested are those which ought to govern the formation of our principal stationary magazines—Such smaller ones as are necessary for the occasional supply of the several parts of

the army are left entirely to your discretion and the requisitions you receive from the officers commanding at seperate posts under the general cautions which have been heretofore given. Given at Head Quarters this 9th Day of Septr 1779.
        
          Go: Washington
        
      